   0:20-cv-03387-JMC-PJG            Date Filed 08/13/21       Entry Number 55        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Mr. Jeremy Spencer,                                )          C/A No. 0:20-3387-JMC-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
Mr. D. Crickard; Mr. M. Potts; Mr. J. Owens,       )
                                                   )
                               Defendants.         )
                                                   )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, a federal inmate, alleges violations of his constitutional rights by the named defendants.

The defendants filed a motion to dismiss or, in the alternative, for summary judgment on June 29,

2021, pursuant to the Federal Rules of Civil Procedure. 1 (ECF No. 49.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on June 30, 2021, advising the plaintiff of the importance of a motion to dismiss or for

summary judgment and of the need for him to file an adequate response. (ECF No. 50.) The

plaintiff was specifically advised that if he failed to respond adequately, the defendants’ motion

may be granted, thereby ending his case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.




       1
         The defendants previously filed a motion to dismiss Plaintiff’s claims raised pursuant to
Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), which was
granted by court order dated August 3, 2021. (See ECF No. 52.).
                                             Page 1 of 2
   0:20-cv-03387-JMC-PJG            Date Filed 08/13/21      Entry Number 55         Page 2 of 2




         Based on the foregoing, it is

         ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion to dismiss or, in the alternative, for

summary judgment within fourteen (14) days from the date of this order. Plaintiff is further

advised that if he fails to respond, this action will be recommended for dismissal with prejudice

for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.



                                               __________________________________________
August 13, 2021                                Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                             Page 2 of 2
